This is an appeal from the judgment in favor of the defendant in a mandamus proceeding. Bertha Spigelmire was a holder of a permanent state teacher's certificate issued to her by this Commonwealth on October 1, 1921. She taught in the defendant's ("third class") school district in 1931 and 1932. On December 5, 1937, four of the seven members of the Board of the defendant's school district met informally and discussed the desirability of employing as an additional clerk in the Superintendent's office, one who was certified to teach and would be available to teach in emergencies. They discussed the matter with the plaintiff, and it was understood that she would be available as a teacher if employed as a clerk. On December 6, 1937, the members of the School Board met officially and by affirmative vote of 4 to 3 appointed the plaintiff as a "clerk in the Superintendent's office" at a salary of $125 per month. On the following day she went to work as a clerk and was so employed until she was dismissed on May 15, 1940. On March 11, 1938, the President and Secretary of the defendant Board prepared, executed and delivered to the plaintiff "a professional employe" contract in duplicate in the form prescribed in the Teachers' Tenure Act. It provided that Miss Spigelmire was to teach in the school district. By an error this contract called for the payment of a salary of $125 peryear, but the parties have agreed that this figure was inserted by mistake and that the plaintiff was to receiver $125 permonth. The plaintiff signed this contract. On May 15, 1940, by affirmative action of a majority of the directors of the defendant school district the plaintiff was dismissed as a clerk and a man was appointed in her place. The question involved is: Did this plaintiff execute an enforceable contract with the defendant? The case was tried before Judge RICHARDSON without a jury. He found, inter alia, the following facts: "On or about December *Page 507 
6, 1937, at the meeting of the Board of Directors of the defendant school district, the plaintiff was appointed clerk in the office of the Superintendent of schools at a salary of $125 per month. The minutes of this meeting show a majority of the Board voting in favor of the motion, and also contains the names of the several Directors and their respective votes on the motion.
On the day following her election, to wit, on December 7th, 1937, she entered upon her duties as clerk of the Superintendent of Schools and continuously discharged her duties as such until May 15th, 1940.
On March 11, 1938, a form designated as a "teacher's contract" was executed by the plaintiff and by the president and secretary of the Board of Directors of the defendant school district. This contract was in the form prescribed by the Act of April 6, 1937, P. L. 213, otherwise designated as the "Teachers' Tenure Act." It described the plaintiff as a professional employe and provided that she should teach in defendant school district for an annual compensation of $125. The parties have agreed that this figure was inserted by mistake, and that the salary plaintiff was to receive was in the amount of $125 a month."
In Com. ex rel. Ricapito v. Bethlehem S. Dist., 148 Pa. Super. 426,437, 25 A.2d 786, President Judge KELLER said: "Two things must enter into the creation of a valid and enforceable teacher's, or professional employe's contract. (1) The appointment must be made and the salary fixed by the affirmative vote of the majority of all the members of the board of school directors, duly recorded on the minutes, showing how each member voted. (2) A contract must be duly signed by the teacher and executed by the president and secretary on behalf of the board, drawn in strict compliance with the action taken by the board and the provisions prescribed by the School Code and its amendments: Hawkins'Petition, 129 Pa. Super. 453, 195 A. 761. *Page 508 
If either of these is lacking, there is no valid, enforceable contract." (Citing many cases.)
Applying the law thus stated to the facts found by the court below, we reach the conclusion that the question involved must be answered in the negative. The contract relied upon was manifestly not "drawn in strict compliance with the action taken by the Board." That action related to the plaintiff's election "to the full time position of clerk." The contract signed more than three months later did not relate to the position of clerk. It stipulates that the plaintiff "shall teach in the said school district . . . during the school term or year."
This plaintiff had been certified as a teacher on October 1, 1921, but in the motion adopted by the School Board for her appointment as clerk, there is no indication that she was employed as a clerk because she was a certified teacher. If we adopt plaintiff's view of the law, any person employed by a school district in any full-time capacity is entitled, if he possesses a teacher's certificate, to be employed to teach school.
Section 2 of the Act of April 6, 1937, P. L. 213, 24 P.S. 1126 (1944 Cumulative Pocket Part, p. 100) says, inter alia: "In all school districts, all contracts with professional employes shall be in writing, in duplicate, and shall be executed on behalf of the board of school directors (or board of public education) by the president and secretary and signed by the professional employe." It then says, inter alia: "Said contracts shall contain only the following: 'It is agreed by and between ___________________, Professional Employe, and the Board of Directors . . . that said Professional Employe shall . . . teach in the said school district for a term of . . . for an annual compensation of. . .' "
In view of the fact that under Section 1 of the Act of April 6, 1937, P. L. 213, the term "professional employe" includes not only "teachers," but also "dental hygienists, . . . school secretaries, . . . school nurses, . . . and any regular full-time employe of a school district who *Page 509 
is duly certified as a teacher," and in view of the fact that "regular full-time employes" of a school district includes attendance officers, clerks, janitors, engineers, librarians and many other workers, and in view of the further fact that it is possible that some of these employes are certified teachers (as is the appellant in the instant case), it is obvious that. Section 2 of the Act of 1937 requires judicial interpretation to make it workable. One of the most important duties of the judiciary is to construe statutes. 25 R. C. L., Sec. 214, page 958 says: "The most common occasion for construing statutes is where there is found in a statute some obscurity, ambiguity or other fault of expression; for in that case it is necessary to interpret the law in order to discover the true meaning. And if the legislature has enacted two or more statutes which from their wording appear to be inconsistent, or if the statute under consideration appears to be in conflict with a provision of the constitution, state or federal, there is an ambiguity, for it is always presumed that the legislature did not intend to violate either constitution; it is always presumed it intended its enactments to become valid and enforceable laws. Another occasion for construing a statute is where uncertainty as to its meaning arises not alone from ambiguity of the language employed, but from the fact that giving a literal interpretation to the words will lead to such unreasonable, unjust or absurd consequences as to compel a conviction that they could not have been intended by the legislature."
59 Corpus Juris, Sec. 574, page 970, makes a similar statement, saying "the court will, if possible, place upon the statute a construction which will not result in . . . prejudice to public interest, or absurd consequences, or conclusions not contemplated by the legislature. . . ." In a recent opinion,1 Mr. Justice JONES, *Page 510 
speaking for this court, said: "In interpreting a contract, a construction which would affect an unreasonable or unlawful end is to be avoided."
Appellant would have us clothe the verb "teach" with a meaning that it has never had in any dictionary or in any known judicial opinion. The verb "teach" is a very old word of long established and universally known meaning. Changing the meaning of words is not a legislative function.2 There is nothing in the Teachers' Tenure Act which indicates that the legislature intended to make the words "teach" and "clerk" synonymous. This court said in the Teachers' Tenure Act Cases, 329 Pa. 213, at page 235: "The legislature did not intend those named in the Act as professional employees who were not teachers to contract to teach. . . . If it is necessary to correct the apparent ambiguity another word may be substituted for 'teach' to conform to the duties the employee is to perform."
A contract between a school district and a professional employe to "teach" in the schools of that district cannot bind the professional employe named in that contract to do the work of a clerk, or bind the district to retain that professional employe in the position of clerk to which she was chosen by the Board, but in respect to whose position as clerk no contract was ever entered into by the district and that employe. In reply to the argument that "the word 'teach' is but a word in the contract, and as such is open to judicial construction," wewill construe it by giving it "its plain and obvious meaning," as the canons of judicial construction bid us to do. See 25 R. C. L., Sec. 217, page 962. The Statutory Construction Act of May 28, 1937, P. L. 1019, art. III, Sec. 33, 46 P.S. 533, declares that "words and phrases shall be construed according to rules of grammar and according to their common and approved usage." It is often stated in judicial opinions that where *Page 511 
the language used in a statute is clear and unambiguous there is no need for interpretation or construction. The same rule applies to the construction of contracts. Nowhere can a decision be found that "teach" and "clerking" when used in either statutes or contracts are interchangeable terms.
Since Section 2 of the Act of 1937, supra, requires construction, the question is which construction is the least absurd and the most reasonable? First, the construction which declares that the contract prescribed is a form to be followed by the school district and its professional employes in entering into contractual relations, but that the verb "teach" is to be used in the contract only when a professional employe is engaged to teach, and if the employe is engaged to clerk or to do any other of the many things full-time employes may do for a school district the contract shall so state. Or, second, the construction now urged upon us, that no matter what service a professional employe is engaged to perform for the school district that employe shall be given a contract to "teach in the said school district." If the latter construction is adopted, any professional employe possessed of such a contract could demand the right to teach even though he or she was hired to do something else; and a Board of Directors could order a teacher possessed of such a contract to do any kind of work which any "full-time employe" of a school district can legally be called upon to perform.3 *Page 512 
The Statutory Construction Act of May 28, 1937, P. L. 1019 (46 P.S. 551), declares (section 51): "The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the legislature." Section 52 declares that "in ascertaining the intention of the legislature in the enactment of a law, the courts may be guided by the following presumption: (1) That the Legislature does not intend a result that is absurd, impossible of execution or unreasonable." This court has said that "statutes must be so construed, if possible, that absurdity and mischief may be avoided" (quoting from Chief Judge CARDOZO): See Watson v.Witkin et al., 343 Pa. 1, 22 A.2d 17. Justice FIELD, speaking for the United States Supreme Court, said in U.S. v. Kirby, 7 Wall. 482, 486, in refusing to interpret an act of Congressliterally: "All laws should receive a sensible construction."
We decide that the contract set forth in Section 2 of the Act of April 6, 1937, is obviously meant to serve as a form and that when a person is employed to teach school the contract shall say so, but if the "professional employe" is engaged to act as a school secretary, or a dental hygienist, or in any other capacity, the contract shall state what he or she is employed to do.
This court cannot accept the contention that a clerk is protected from removal from office by a contract "to teach" school, when the only authorization she can invoke for that contract is a motion adopted by the School Board that she "be appointed clerk in the office of the Superintendent of Schools."4 To accept this contention *Page 513 
would be giving the School Code a palpably absurd and unreasonable interpretation and would be detrimental to our public school system. In Commonwealth ex rel. v. Sunbury SchoolDistrict et al., 335 Pa. 6, 6 A.2d 279, this court, speaking through Mr. Justice DREW, said: "All legislation must be construed as intending to favor the public interest; and when it conflicts with private interests, the public interest to be primarily served is the dominating one, not that of the individual: Walker's Appeal, 332 Pa. 488, 2 A.2d 770." We said in Ehret v. Kulpmont Boro. Sch. Dist., 333 Pa. 518, 524,5 A.2d 188: "It was not the intention of the legislature [in enacting the Tenure Act] to confer any special privileges or immunities upon professional employees to retain permanently their position and pay regardless of a place to work and pupils to be taught; . . . nor was it the intention of the legislature to disrupt a school district's financial scheme, which must be operated upon a budget limited by the Code, that cannot be exceeded except in the manner provided by the legislature." We also said in the same opinion: "The Code must be construed in the light of the command of Article 10, Sec. 1 of the Constitution to 'provide for the maintenance and support of a thorough and efficient system of public schools.' " It is difficult to imagine anything which would be more detrimental to the efficiency of our public school system than a decision by this court that the School Code requires that every "regular full-time employe"5 of a School District who is "duly certified as a teacher" must be given a contract to "teach school in that district," with the valuable perquisites which under the School *Page 514 
Code now attach to such a contract, including in many cases qualified "permanent tenure."6
What Judge BALDRIGE said in Parnell v. School Board of ClymerBoro., 99 Pa. Sup. Ct. 281, applies here: "The representatives of the Board who executed the contract had the power only that was granted. They were unwarranted in changing the terms of employment as sanctioned by the Board. . . Our appellate courts . . . have uniformly held that notwithstanding the president and secretary may have executed a contract in behalf of the Board of Directors, unless the action of the Board expressly authorized the terms of the contract, it was not enforceable."
The judgment is affirmed; costs to be paid by School District of the Borough of North Braddock.
1 Block, Exr. v. Mylish et al., 351 Pa. 611, 618.
2 Legislative fiat may not take the place of fact": W.  R. R.v. Henderson, 279 U.S. 639, 641.2.
3 It is true that the Act of April 6, 1937, P. L. 213, Sec. 3, 24 P.S. (1944 Pocket Part) 1161, prohibits the "demotion of any professional employe, either in salary or in type of position," but if all professional employes have exactly the same kind of contract in respect to their employment, how could it be contended that if a School Board ordered a teacher to act as a school nurse, or as attendance officer, or as a clerk, the order would involve an unlawful demotion? In Com. ex rel.Wesenberg v. Bethlehem Schl. Dist., 148 Pa. Super. 250,24 A.2d 673, it was held that "a refusal by a professional employe to accept an assignment which the board has the power to make may be classed as 'persistent and wilful violation of the school laws,' and a direct violation of his contract, and also amounts to 'persistent negligence.' "
4 The provisions relating (1) to the dismissal of professional employees, Sec. 2 of the Act of June 20, 1939, P. L. 482, 24 P.S. 1126 (1944 Cumulative Pocket Part, p. 100), and (2) the removal of officers, employees or appointees, Art. 4, Sec. 406 of the Act of May 18, 1911, P. L. 309, 24 P.S. 341, only after hearing, obviously relates to those employees who possess enforceable employment contracts with the school district.
5 The number of persons other than teachers who answer the description of "regular full-time employe" of a school district is illustrated by the number of such employes in the Scranton School District, a school district of the second class. In that district there are 61 janitors, 22 clerks, 9 nurses, 5 attendance officers, 2 dental hygienists and more than a score of other full-time employes.
6 The Act of May 18, 1911, P. L. 309, as amended by the Act of July 17, 1919, P. L. 1030, 24 P.S., Sec. 1267, provides, inter alia: "That any person teaching in the public schools of this Commonwealth who has held a professional certificate for not less than ten years may continue to teach the subjects embraced in his certificate in the school district in which he is now teaching without further examination, and his proper superintendent, when requested, shall by indorsement on his present certificate certify to that effect."